DETAILED ACTION
This office action is in response to the application filed on 5/25/2021.  Claim(s) 1-20 is/are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority/Benefit
Applicant’s benefit claim is hereby acknowledged as a continuation of application 16/361,982 filed on 03/22/2019 which claims benefit of provisional application 62/646,525 filed on 03/22/2018, which papers have been placed of record in the file.
Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 9/1/2021 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto. 

Examiner’s Note – Patentably Distinct Subject Matter
Application 16/362,051 contains similar, yet patentably distinct subject matter.
Examiner’s Note – Allowable Subject Matter
Instant claims 6-8, 10, 16-18, and 20 overcome the prior art and would otherwise be allowable if incorporated into the independent claims along with any intervening 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1-20 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-20 of copending Application No. 16/361,982 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all 
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 1-20 is/are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-20 of application 16/362,057 and claims 1-20 of application 16/361,966.  Although the claims at issue are not identical in form, they are not patentably distinct from each other.
	In general the limitations of the instant claims are presented in the claims of the copending application.  However, the copending applications do not teach sending, receiving and determining “computer instructions”.  However, the “computer instructions” of the instant claims simply comprise limitations presented in the copending application.  Accordingly, the copending applications do not, but the knowledge of one of ordinary skill would recognize the ability to implement various claim functions as “computer instructions” as taught instant claims.  The motivation to do so constituting applying a known technique to known devices and/or methods ready for improvement to yield predictable results.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 9, 11, 13-14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2017/0372201 A1), in view of Schneider et al. (US 2018/0349740 A1). 
Regarding claims 1, and 11, Gupta teaches:
“A computer-implemented method (Gupta, ¶ 152-153 teaches a computer implemented method using a processor and a memory) comprising: 	receiving, from a model provider (Gupta, ¶ 37, Bob is an entity that has created the DNN and that has supercomputers sufficient to train the DNN on the dataset), computer instructions corresponding to a neural-network model (Gupta, ¶ 59 Ln. 1-2 as an initialization step Bob sends Alice 1 a topological description of the first N layers), wherein an output of the neural-network model is based at least in part on a set of weights of the model (Gupta, ¶ 59 the neural network model is based on weights trained in forward and back propagation); 	determining encrypted computer instructions by encrypting, using an encryption technique, at least a portion of the computer instructions (Gupta, ¶ 60 Algorithm 2 step 2, Alice randomly initializes the weights of Fa,1 using phi. Gupta, Fig. 5B step 533, ¶ 101, in the peer-to-peer mode, Alice uploads encrypted weights to the weight server); 	sending, to a first data source and a second data source, the encrypted computer instructions (Gupta, ¶ 60 Algorithm 2 step 4, Alice 1 transmits weights to Alice 2 through Alice N.  Gupta, ¶ 59 clearly states that updated weights and biases are encrypted.  Gupta, Fig. 5B step 533, ¶ 101, in the peer-to-peer mode, Alice uploads encrypted weights to the weight server.  One of ordinary skill would recognize that when Alice 1 ); 	receiving, from the first data source, first encrypted change data corresponding to the set of weights and the encrypted computer instructions, the first encrypted change data being encrypted using the encryption technique (Gupta, ¶ 60 Algorithm 2 step 7, Alice updates its weights.  Gupta, ¶ 59 and ¶ 98 each Alice sequentially in turn updates receives encrypted weights and encrypted biases from the previous Alice); 	receiving, from the second data source, second encrypted change data corresponding to the set of weights and the encrypted computer instructions, the second encrypted change data being encrypted using the encryption technique (Gupta, ¶ 60 Algorithm 2 step 7, Alice updates its weights.  Gupta, ¶ 59 and ¶ 98 each Alice sequentially in turn updates receives encrypted weights and encrypted biases from the previous Alice); 	determining summation change data by summing the first change data and the second change data (Gupta, ¶ 60 Algorithm 2 steps 8-14, each update is added to the model and used by the current Alice and Bob to forward and back propagate the model until it is fully trained); and 	determining decrypted summation change data by decrypting the encrypted summation change data (Gupta, ¶ 89, Fig. 5A Alice is able to determine the decrypted weight update of the algorithm up to that point to perform its computation of the model)”.
Gupta does not, but in related art, Schneider teaches:	“determining encrypted summation change data by summing encrypted data (Schneider, ¶ 104-109 teaches training a computational model using additively homomorphic encryption operations);
	determining that a metric associated with the encrypted summation change data satisfies a threshold (Schneider, ¶ 94 teaches iterating the computation of the model until a correction factor is smaller than a pre-defined threshold value)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Gupta and Schneider, to modify the distributed neural networking training system of Gupta to include the use of homomorphic encryption in the model training as taught in Schneider.  The motivation to do so would be, as stated by Schneider, ¶ 3-4 and 74-75, would be to leverage the processing power and scalability of cloud providers while preserving the privacy of customer data.
	
Regarding claims 3 and 13, Gupta in view of Schneider teaches:
“The computer-implemented method of claim 1 (Gupta in view of Schneider teaches the limitations of the parent claims as discussed above), wherein determining the encrypted summation change data comprises using a multiplication operator on the first encrypted change data and the second encrypted change data (Schneider, ¶ 104-109 teaches training a computational model using multiplicatively homomorphic encryption operations)”.
Regarding claims 4 and 14, Gupta in view of Schneider teaches:
“The computer-implemented method of claim 1 (Gupta in view of Schneider teaches the limitations of the parent claims as discussed above), further comprising: 	determining, using a gradient descent algorithm, first change data corresponding the neural-network model (Schneider, ¶ 29 and ¶ 95 teaches the gradient descent ); 	encrypting the first change data, using the encryption technique, to determine the first encrypted change data (Schneider, ¶ 29 and ¶ 95 the change values are encrypted and processed homomorphically while encrypted)”.
Regarding claims 9 and 19, Gupta in view of Schneider teaches:
“The computer-implemented method of claim 1 (Gupta in view of Schneider teaches the limitations of the parent claims as discussed above), further comprising: 	receiving, from the first data source, first encrypted noise data, the first encrypted noise data corresponding to a first random number represented in the first encrypted change data (Gupta, ¶ 16, 63, 65, and 69, a random initial seed is used to create random noise and thus the initial set of weights.  Gupta, ¶ 60 Algorithm 2 step 4, Alice 1 transmits weights to Alice 2 through Alice N.  Gupta, ¶ 59 clearly states that updated weights and biases are encrypted.  Gupta, Fig. 5B step 533, ¶ 101, in the peer-to-peer mode, Alice uploads encrypted weights to the weight server.  One of ordinary skill would recognize that when Alice 1 transmits weights to Alice 2 through Alice N, that this would also be encrypted to prevent man in the middle attacks); 	receiving, from the first data source, second encrypted noise data, the second encrypted noise data corresponding to a second random number represented in the second encrypted change data (Gupta, ¶ 16, 63, 65, and 69, a random initial seed is used to create random noise and thus the initial set of weights.  Gupta, ¶ 60 Algorithm 2 step 4, Alice 1 transmits weights to Alice 2 through Alice N.  Gupta, ¶ 59 clearly states that updated weights and biases are encrypted.  Gupta, Fig. 5B step 533, ¶ 101, in the peer-to-peer mode, Alice uploads encrypted weights to the weight server.  One of ); and 	generating second summation data by decrypting, based at least in part on the first encrypted noise data and the second encrypted noise data, the encrypted summation change data (Gupta, ¶ 60 Algorithm 2 steps 8-14, each update is added to the model and used by the current Alice and Bob to forward and back propagate the model until it is fully trained)”.
Claim(s) 2, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, in view of Schneider in view of Ogawa et al. (US 2021/0168044 A1). 
Regarding claims 2 and 12, Gupta in view of Schneider teaches:
“The computer-implemented method of claim 1 (Gupta in view of Schneider teaches the limitations of the parent claims as discussed above), further comprising: 	determining, using a filter component, that the first encrypted change data is greater than a threshold (Schneider, ¶ 94 teaches iterating the computation of the model until a correction factor is smaller than a pre-defined threshold value)”.
Gupta in view of Schneider does not, but in related art, Ogawa ¶ 16-17 teaches a second threshold in the training of a distributed neural network.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Gupta, Ogawa, and Schneider, to modify the distributed neural networking training system of Gupta and Schneider to include the second threshold in the training of a distributed neural network as taught in Ogawa.  The motivation to do so constitutes applying a known technique (i.e., second threshold in the distributed neural networking training system) ready for improvement to yield predictable results.
Claim(s) 5, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, in view of Schneider in view of Gilad-Bachrach et al. (US 2016/0350648 A1). 
Regarding claims 5 and 15, Gupta in view of Schneider teaches:
“The computer-implemented method of claim 4 (Gupta in view of Schneider teaches the limitations of the parent claims as discussed above), further comprising: 	determining output data based at least in part on operating the encrypted computer instructions using the decrypted summation change data (Gupta, ¶ 89, Fig. 5A Alice is able to determine the decrypted weight update of the algorithm up to that point to perform its computation of the model); 	determining a performance metric based at least in part on comparing the output data to an expected output (Schneider, ¶ 94-96 teaches determining a correction factor); 	determining that the performance metric is greater than a quality threshold (Schneider, ¶ 94-96 when the correction factor is small enough the model is trained); and 	based at least in part on determining that the performance metric is greater than the quality threshold, sending the decrypted change data (Schneider, ¶ 94-96 when the correction factor is small enough the model is trained and ready for use)”.
Gupta in view of Schneider does not, but in related art, Gilad-Bachrach teaches:	“sending, to a device associated with a model user (Gilad-Bachrach, ¶ 49 )”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Gupta, Gilad-Bachrach, and Schneider, to modify the distributed neural networking training system of Gupta and Schneider to include the incorporation of a user as taught in Gilad-Bachrach.  The motivation to do so constitutes applying a known technique (i.e., providing a client interface to neural network processing systems) to known devices and/or methods (i.e., distributed neural networking training system) ready for improvement to yield predictable results.

Conclusion
	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: See PTO-892.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507 and can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/STEPHEN T GUNDRY/Examiner, Art Unit 2435